Citation Nr: 0216737	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee meniscectomy. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left foot bunionectomy. 

3.  Entitlement to an evaluation in excess of zero percent 
for the residuals of a right foot bunionectomy.

4.  Entitlement to an evaluation in excess of zero percent 
for a cyst on the left hand, third digit.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 19, 1987, 
to May 31, 2000; he also had 7 years, 3 months, and 7 days of 
active service prior to July 19, 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri. 


REMAND

In this case, the Board finds that a remand is required.  The 
Board is aware that regulations were recently amended so as 
to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304 (2002)).  These amendments were also intended 
to allow the Board, under certain circumstances, to consider 
evidence not previously considered by the agency of original 
jurisdiction (AOJ), so long as the claimant is advised of the 
Board's intention to do so and given an opportunity to 
respond.  However, even under the amended version of the 
regulations, the provisions of 38 C.F.R. § 19.31 still 
require that the AOJ issue a supplemental statement of the 
case (SSOC) if additional pertinent evidence is received and 
the case has not yet been certified for appeal.  38 C.F.R. § 
19.31 (2002).  In the present case, the record shows that the 
AOJ received additional medical evidence in the form of 
outpatient treatment records from the Scott Air Force Base 
Hospital, from August 2000 to April 2001, and outpatient 
treatment records from the Heartland East VA Medical Center 
(VAMC), from March 2001 to April 2002.  The Board notes that 
these records were received after the statement of the case 
(SOC) was issued in July 2001, but before the case was 
certified to the Board in February 2002.  Because the 
additional evidence contains medical evidence pertaining to 
the severity of the appellant's service-connected residuals 
of right and left foot bunionectomies, residuals of a right 
knee meniscectomy, and cyst on the left hand, third digit, it 
is pertinent to the claims on appeal.  Therefore, a remand is 
required to allow the RO opportunity to adjudicate these 
claims in light of the new evidence.  38 C.F.R. § 19.31 
(2002).

Secondly, the Board notes that the appellant's service-
connected residuals of a left foot bunionectomy are rated 
under Diagnostic Code 5280-7804, and his service-connected 
cyst on the left hand, third digit, is rated under Diagnostic 
Code 7899-7819.  The Board observes that Diagnostic Codes 
7804 and 7819 pertain to the skin.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7819.  In this regard, the Board notes 
that during the course of the appellant's appeal, the 
schedular criteria by which skin disabilities are rated were 
revised.  The new criteria have been in effect since August 
30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
According to the United States Court of Appeals for Veterans 
Claims (Court), when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless Congress and/or the VA Secretary provide otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because 
Congress or the Secretary has not provided otherwise in this 
particular instance, the Board concludes that the appellant 
should be afforded the opportunity to have his claims 
reviewed under the most favorable version of the applicable 
rating criteria. 

The Court has also held that, when the Board proposes to 
address in its decision a question that has not yet been 
specifically addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case fulfills the regulatory requirements.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (2002).  If 
not, the matter must be remanded to the RO to avoid prejudice 
to the claimant.

The appellant in this case has not yet been notified of the 
change in applicable law. Because he has not had an 
opportunity to present evidence and/or argument on the 
application of the new rating criteria, and because the SOC 
issued to him did not contain a summary of the new criteria, 
with appropriate citations, and a discussion of whether the 
new criteria affect his claims, the Board will remand the 
claims to avoid the possibility of prejudice.  38 C.F.R. §§ 
4.2, 19.9 (2002).

Additionally, the Board notes that at the appellant's 
retirement examination, conducted in May 2000, the appellant 
was diagnosed with a ganglion cyst of the left hand.  At that 
time, the appellant stated that he was scheduled to undergo 
surgery for his cyst later that month.  The Board further 
observes that in the appellant's substantive appeal (VA Form 
9), dated in August 2001, the appellant noted that prior to 
his retirement, he had surgery on his hand.  Moreover, the 
Heartland East VAMC outpatient treatment records reflect that 
in March 2001, it was noted that the appellant had a mass 
removed from his left hand in 2000.  Thus, in light of the 
above, it appears that the appellant underwent surgery for 
his cyst in May 2000.  However, the Board notes that the 
evidence of record is negative for any records of surgery 
pertaining to the cyst of the left hand.  Inasmuch as the 
appellant's statements have put the VA on notice of the 
existence of additional treatment records, these records 
should be obtained prior to the Board's appellate review in 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As additional action by the RO may be helpful in 
either obtaining such putative records, the Board determines 
that further development in this regard is warranted.

The Board further notes that new VA examinations are 
necessary.  As stated above, additional pertinent medical 
evidence has been received since the SOC was issued in July 
2001.  The Board recognizes that following the receipt of the 
additional evidence, the RO, in a February 2002 rating 
action, increased the disability rating for the appellant's 
service-connected residuals of a right knee meniscectomy, 
from zero percent to 10 percent disabling, effective from 
June 1, 2000, the date of the original award of service 
connection.  Nevertheless, the Board notes that the 
additional evidence also shows treatment for the appellant's 
service-connected residuals of right and left foot 
bunionectomies.  Specifically, the records show that the 
appellant has been receiving treatment for neurological 
problems related to his left foot and has been diagnosed with 
neuroma/neuritis of the second and third interspaces, left 
foot.  The records also reflect that he has been receiving 
steroid injections.  Therefore, in light of the above, the 
Board is of the opinion that VA examinations, as specified in 
greater detail below, should be performed.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), which became effective 
during the pendency of this appeal.  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The VCAA requires VA to 
notify the claimant and the claimant's representative of 
information required to substantiate a claim.  The new law 
also establishes a broader VA obligation to obtain relevant 
records, advise a claimant of the status of those efforts, 
and to provide a VA medical examination in cases where such 
evidence is necessary to make a decision.  The evidentiary 
development sought above is in part requested to comply with 
the VCAA.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
new law are met.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) are fully 
satisfied.  

2.  The RO should ask the appellant to 
provide information regarding his surgery 
for his cyst on his left hand, including 
the date of the surgery and the names and 
addresses of the health care providers 
who performed the surgery, and any 
subsequent follow-up treatment.  Also 
provide the appellant release forms and 
ask that a copy be signed and returned 
for each health care provider identified.  
The records should then be associated 
with the claims file.  If any identified 
records are not obtained, the RO should 
notify the appellant of the records that 
could not be obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken with 
respect to the claim.  

3.  After completion of the above 
actions, make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded comprehensive 
orthopedic, neurologic, and dermatologic 
examinations.  The examiner(s) should 
review the claims folder and provide a 
full description of any and all current 
manifestations of disability occasioned 
by the service-connected residuals of 
right and left foot bunionectomies, right 
knee meniscectomy, and cyst on the left 
hand, including any post-operative 
residuals following removal of the cyst.  
The neurologic examiner is specifically 
requested to review the appellant's 
substantive appeal (VA Form 9), dated in 
August 2001, and the outpatient treatment 
records from the Heartland East VAMC, 
from March 2001 to April 2002, which show 
intermittent treatment for 
neuroma/neuritis, left foot.  All 
indicated testing should be conducted.  

In the appellant's orthopedic 
examination, the presence or absence of 
swelling or callosities, or atrophy 
indicative of use or disuse or abnormal 
use or pain upon use of the feet, must be 
properly identified by the orthopedic 
examiner and commented upon as 
indications of loss of functioning.  Any 
malunion or non-union and effects thereof 
should be specified.  The relative 
severity of the residuals for each foot--
as to whether the malunion or non-union, 
if found, or other residuals of the right 
and left foot bunionectomies, are slight, 
moderate, moderately severe, or severe in 
terms of their effect on foot 
functioning--should be specified.  If for 
either foot, the residuals are the 
equivalent to loss of use of the foot, 
this should be stated.  In addition, for 
each foot, the examiner should separately 
comment on the effects of the disorder 
upon the appellant's ordinary activity 
and how any current pain impairs him 
functionally.  Any pain or other 
limitation should be described, as noted 
above.  

In regard to the appellant's right knee 
disability, the orthopedic examiner 
should describe any recurrent subluxation 
or lateral instability of the right knee 
in terms of "slight," "moderate," or 
"severe" disability.  The examiner 
should record the range of motion 
observed on clinical evaluation.  Any 
pain with motion should be noted.  The 
examiner should indicate whether the 
right knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  The rationale for the examiner's 
opinions should be explained in detail.  

The neurologic examiner should fully 
describe any neurologic impairment 
associated with the right and left foot 
bunionectomies, and the examiner should 
indicate which joint structures, muscles, 
and nerves are involved.  In addition, 
the degree of disability caused by any 
identified nerve(s) affected by the right 
or left foot bunionectomy should be 
described as mild, moderate, or severe.  
The neurologic examiner should also note 
whether there is complete paralysis or 
incomplete paralysis of any nerve(s) 
identified.  A complete rationale for all 
opinions should be provided.  

In the appellant's dermatologic 
examination, the examiner should comment 
as to whether there is a cyst on the 
appellant's left hand, third digit.  If a 
cyst is present, the examiner should 
indicate whether the cyst results in 
marked disfigurement, or whether it is 
manifested by exfoliation, exudation, 
itching, ulceration, crusting, and 
systemic or nervous manifestations.  If 
one or more of these manifestations is 
present, the examiner should fully 
describe the magnitude, frequency, and 
extent of each.  If no cyst is present 
because it has been surgically removed, 
the examiner should indicate whether 
there is any residual scarring, and if 
so, whether the scar(s) is/are 
superficial, unstable, poorly nourished, 
with repeated ulceration, or tender and 
painful on objective demonstration.  (A 
superficial scar is one not associated 
with underlying soft tissue damage, and 
an unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.)  

4.  Thereafter, the RO should re-
adjudicate these claims.  Where 
appropriate, the RO should apply both the 
old and new criteria for rating skin 
disabilities, with application of those 
criteria that are more favorable to the 
appellant.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  In 
particular, the RO should ensure that 
requirements of the VCAA are met.  The RO 
should also include the new rating 
criteria for skin disabilities.  
Additionally, the SSOC should contain a 
summary of the evidence received since 
the SOC was issued in July 2001.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

